IN THE SUPREME COURT OF THE STATE OF DELAWARE

GREGORY F. ROBINSON,                     §
                                         §
       Defendant Below,                  §   No. 146, 2021
       Appellant,                        §
                                         §   Court Below—Superior Court
       v.                                §   of the State of Delaware
                                         §
STATE OF DELAWARE,                       §   Cr. ID No. 1902005192 (K)
                                         §
       Plaintiff Below,                  §
       Appellee.                         §

                           Submitted: June 16, 2021
                           Decided: June 21, 2021

Before SEITZ, Chief Justice; VALIHURA and MONTGOMERY-REEVES,
Justices.

                                      ORDER

      After careful consideration of the notice to show cause and the response to the

notice to show cause, it appears to the Court that:

      (1)    On May 12, 2021, the appellant, Gregory F. Robinson, filed a notice of

appeal from a March 30, 2021 Superior Court order sentencing him for a violation

of probation (“VOP”). Under Supreme Court Rule 6, a timely notice of appeal

should have been filed on or before April 29, 2021. On May 19, 2021, the Senior

Court Clerk issued a notice directing Robinson to show cause why the appeal should

not be dismissed as untimely.
       (2)     In his response to the notice to show cause, Robinson does not address

the untimely nature of his appeal. Instead, he states that he was charged with a new

VOP and wishes to see what his new VOP sentence will be before he proceeds with

this appeal.

       (3)     Time is a jurisdictional requirement.1 A notice of appeal must be

received by the Office of the Clerk of this Court within the applicable time period in

order to be effective.2 Unless an appellant can demonstrate that the failure to file a

timely notice of appeal is attributable to court-related personnel, an untimely appeal

cannot be considered.3

       (4)     Robinson does not contend that his failure to file a timely notice of

appeal from his March 30, 2021 VOP sentence is attributable to court-related

personnel. Consequently, this case does not fall within the exception to the general

rule that mandates the timely filing of a notice of appeal. If Robinson wishes to

appeal a new VOP sentence, he must file a notice of appeal from that sentence.

       NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that this appeal is DISMISSED.

                                                      BY THE COURT:

                                                      /s/ Collins J. Seitz, Jr.
                                                            Chief Justice
1
  Carr v. State, 554 A.2d 778, 779 (Del. 1989).
2
  Supr. Ct. R. 10(a).
3
  Bey v. State, 402 A.2d 362, 363 (Del. 1979).
                                                  2